DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 is being considered by the examiner.

Response to Amendment
The Amendment filed 8/11/2021 has been entered.  Claims 5 and 7 are cancelled; claims 35-38 are newly added; claims 1-4, 6, 8-10, 15, and 24-38 are pending in the Application.  The amendment to claim 8 has overcome the 112(a) Rejections previously set forth in the Non-Final Office Action mailed 5/28/2021.

Response to Arguments
Applicant's arguments filed 8/11/2021 have been fully considered but they are not persuasive.
Examiner maintains that Wielonski’s disclosure of the particles in a relatively uniform height teaches the limitation of a point on substantially all of said protruding diamond particles that is most distal from said matrix lies within about 50 microns of planar” as “about 50 microns” is a relatively broad limitation when looking at particles which may be 20 microns in size (as Wielonski discloses).  Newly cited Lawing, while not relied on to teach this limitation, also discloses this configuration.

The AAPA relied on teaches that it is well known to those of regular skill in the art to vary the amount of Si in the composite material.  Examiner utilizes this well-known fact to state that it would be obvious to try an amount of Si to be between the claimed wide range of 5-40 volume percent because the amount of Si is a result-effective variable which changes the properties of the material.
For these reasons the arguments are not found persuasive.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wielonski et al. (US 20070066194).
Regarding these claims Wielonski teaches:
25. A chemical-mechanical planarization pad conditioner, comprising: 
a body shaped as a disk (Figs 1&2) and configured to recondition a CMP pad (is capable of; Abstract), said disk including a composite material having a diamond particulate (24) embedded in a matrix (22) including silicon carbide (Abstract), and having a surface (top surface; Fig 1) configured to contact and condition the polishing surface of a CMP pad during reconditioning of the pad polishing surface (is capable of; Abstract);
wherein at least a portion; of said diamond particulate at said contacting surface protrudes from said matrix (clearly seen in Fig 1);

26.  The chemical-mechanical planarization pad conditioner of claim 1, wherein said diamond particulate has a percentage concentration gradient that varies inversely with distance from said contacting surface (clearly seen in Fig 1 all of the diamond particles are at the contact surface and none are below which defines a step gradient with the highest volume percentage of the particles at the contact surface and zero volume percentage below the first layer of diamond particles, assuming same “volume percentage” definition of percentage concentration gradient as defined in claim 8).
27. The chemical-mechanical planarization pad conditioner of claim 25, wherein said diamond particulate in said composite material is present throughout said SiC-containing matrix (clearly seen in Figs 1&2).
28. The chemical-mechanical planarization pad conditioner of claim 26, wherein said matrix includes reaction-bonded SiC (¶ [0034] describes the process by which the SiC layer(s) are reaction bonded in a furnace).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6, 8-10, 15, 24, 29, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wielonski in view of Lawing (US 20020182401) and Sung (US 20030084894).
	Regarding these claims Wielonski teaches:
1. A chemical-mechanical planarization pad conditioner, comprising:
a body configured to condition a CMP pad (is capable of; Abstract), said body having a surface (top surface; Fig 1) configured to contact the polishing surface of a CMP pad during conditioning of the pad polishing surface (is capable of; Abstract); 
wherein said contacting surface of said body includes a composite material (22+24) having diamond particles (24) embedded in, and distributed throughout (as seen in Fig 2 the diamond particles are distributed entirely across portion 22), a volume of a matrix (22; matrix 22 has a volume as seen in Figs) including silicon carbide (Abstract; ¶ [0033]); and
wherein said matrix at said contacting surface is recessed relative to diamond particles at said surface such that at least a portion of said diamond particles at said contacting surface protrude from said matrix (clearly seen in Fig 1)
a point on substantially all of said protruding diamond particles that is most distal from said matrix lies within about 50 microns of planar (¶ [0031] wherein “relatively uniform height” is considered to be within 10 microns of each other).
2. The chemical-mechanical planarization pad conditioner of claim 1, wherein said contacting surface further comprises a treatment zone (above top surface of 22; Fig 1 and within innermost circle; Fig 2).
3. The chemical-mechanical planarization pad conditioner of claim 2, wherein said treatment zone is planar (top surface of 22 is considered planar).

9.  The chemical-mechanical planarization pad conditioner of claim 4, wherein said protruding diamond particles protrude from the surrounding matrix no more than about 50% of their size (clearly seen in Fig 1).
10. The chemical-mechanical planarization pad conditioner of claim 5, wherein said protruding diamond particles exhibit a size in a range of 20 microns to 1000 microns (¶ [0030]; wherein 600 US mesh = ~20 microns and 20 US mesh = ~850 microns).
15. The chemical-mechanical planarization pad conditioner of claim 4, further comprising structure for attachment to a chemical-mechanical planarization pad conditioning machine (¶ [0026]).
24. The chemical-mechanical planarization pad conditioner of claim 1, wherein at least a portion of said diamond particulate at said contacting surface protrudes from said matrix by a distance of at least 10 microns (clearly seen in Fig 1 the particulate protrudes by about 50%, and as the size of the particulate is between 20-850 microns, they would protrude by at least 10 microns).
34. The chemical-mechanical planarization pad conditioner of claim 1, wherein the diamond particles are distributed throughout substantially the entire volume of the composite material (clearly seen in Figs 1&2).

	Wielonski does not explicitly teach:
	1. wherein the tops of the protruding diamond particles are planarized, and wherein another portion of said diamond particles, different than the diamond particles at the surface, are entirely beneath the contacting surface. 
8.  The chemical-mechanical planarization pad conditioner of claim 1, wherein said diamond particles in said composite material have a volume percentage concentration gradient that varies inversely with distance from the contacting surface.
29. The chemical-mechanical planarization pad conditioner of claim 1, wherein said diamond particles in said composite material have a volume percentage concentration from about 1 volume percent to about 70 volume percent.  

Lawing teaches that it is well known to provide pad conditioners wherein the tops of protruding diamond particles (10) are planarized (“flat” as seen in Figs 1), the tops of which lie within about 50 microns of planar (17 defines a plane in which the tops of each diamond lie).  Sung teaches that it is well known to provide pad conditioners which comprise multiple layers of abrasive particles (20) (clearly 

Regarding claim 35, Wielonski teaches particle sizes between 20-850 microns (note: Lawing teaches a similar size range ¶ [0020]), and Lawing teaches planarized particles in which the planarized tops of each particle is about half the diameter of the particle (clearly seen in Figs).  This would lead to a “planarized width” of between 10-425 microns, which encompasses the claimed range of “about 40 microns to about 70 microns”.

Claims 4 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wielonski in view of Lawing, Sung, and Yamashita et al. (US 20060079162).
Regarding this claim Wielonski teaches each and every limitation of claims 1 and 2 as noted above, but does not explicitly teach:

31. The chemical-mechanical planarization pad conditioner of claim 1, wherein the diamond particles are uniformly distributed throughout the volume of the composite material.

Yamashita teaches that it is well known in the art to provide pad conditioners wherein the treatment zone of the conditioner may be planar (e.g. Fig 2) or annular (e.g. Fig 1) in shape, and wherein the abrasive zones (5) are uniformly distributed across the surface of the pad conditioner.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the pad conditioner of Wielonski to incorporate the teachings of Yamashita and provide for the treatment zone be annular in shape, and the abrasive particles be distributed uniformly across the surface of the pad conditioner as well as uniformly in depth within the matrix (as already taught by Wielonski).  Doing so would save matrix and diamond particulate material during production of the conditioning pad, making the pad more economical, as well as provide a consistent and predictable conditioning process due to the abrasive particles being uniformly located within the matrix.  Note, also, Wielonski teaches the abrasive particles may be “distributed in a structured or random pattern” (¶ [0012]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wielonski in view of Lawing, Sung, and Applicant Admitted Prior Art (AAPA).
Regarding this claim Wielonski teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
30. (New) The chemical-mechanical planarization pad conditioner of claim 1, wherein the matrix includes elemental silicon from about 5 volume percent to about 40 volume percent.

. 

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wielonski in view of Lawing and Sung.
 	Regarding these claims Wielonski in view of Lawing and Sung teaches each and every limitation of claim 8 as noted above, but does not explicitly teach:  
32. The chemical-mechanical planarization pad conditioner of claim 8, wherein the volume percentage concentration gradient varies according to Stokes Law.  
33. The chemical-mechanical planarization pad conditioner of claim 8, wherein the volume percentage concentration gradient varies according to the settling of diamond particles within the matrix during formation of the matrix according to the following:


where Vs is the settling velocity, p is the density, subscript p and f denote diamond particle and the matrix in a fluid form during formation, respectively, g is a gravitational constant, R a radius of the diamond particles, and µ is a fluid viscosity of the matrix in a fluid form during formation.  

The limitations of claims 32 and 33 are considered product-by-process claims in the sense that they merely describe how the abrasive particles settle if placed on/in the matrix.  Stokes Law describes/models how spherical objects settle within a fluid, nothing more.  Therefore, these claims are 

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Allowable Subject Matter
Claims 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723